The  great challenges and problems, both global and 
regional, call for urgent and coherent responses. The 
responsibilities and the role of the United Nations in 
raising awareness and in providing unity of direction 
are now greater and more important. That is exactly 
why compliance with United Nations resolutions 
should be a top priority for all, including those are 
elected to represent the Organization and its agencies.  
 I should like to congratulate Her Excellency 
Sheikha Haya Rashed Al-Khalifa   who was only the 
third woman in the history of the United Nations to 
occupy the post of President of this Assembly   on 
her efforts to promote the purpose and principles for 
which our Organization was founded. 
 I should also like to express our appreciation to 
the Secretary-General for his tireless efforts to 
safeguard international peace and security and for his 
keeping alive the authority and role of the Organization 
in this area. 
 Greece fully aligns itself with the statement made 
by the Prime Minister of Portugal on behalf of the 
European Union. However, we would like to add a few 
points about the major issues on our agenda for the 
coming period. 
 The end of the Cold War ushered in a new era in 
international relations in which the threat of military 
confrontation between the two power blocs dissipated. 
However, the world community still faces violent 
internal conflicts, civil wars, genocide and other large-
scale atrocities that cause immense destruction and 
suffering to millions of people. 
 And yet, conflicts within and between States are 
not the only threat to international peace and security. 
New threats and challenges are emerging. Proliferation 
of weapons of mass destruction is a serious challenge. 
Organized crime and human trafficking constitute 
another threat that can have destabilizing effects and 
fuel civil wars. Extreme poverty in many parts of the 
world, failing States, large-scale humanitarian 
disasters, deadly infectious diseases and environmental 
degradation and catastrophes have devastating 
consequences. 
 We applaud the Secretary-General’s initiative to 
hold a high-level event last week to deal with climate 
change, environmental issues being potentially the 
greatest threat to our societies. I hope that a global, 
sustained and comprehensive approach emerges soon 
to help save our planet, our future, our children’s 
future. 
 Controlling and coping with climate change is 
one of the greatest environmental and development 
challenges. Without swift action to face the problems 
arising from these challenges, we all risk paying a high 
and bitter price.  We should proceed in a timely manner, 
through a step-by-step approach, building on national 
as well as international capacities in order to address 
the causes, mitigate the effects and create synergies 
that will allow for specific and measurable results in 
the near future. A clear indication of the importance 
Greece attaches to the environment is the fact that the 
Greek chairmanship of the Human Security Network 
has decided to focus on climate change and human 
security. 
 This summer my country suffered enormously 
from devastating wildfires. May I take this opportunity, 
while addressing the international community, to 
express our deep gratitude and thanks to all those 
countries and friends who have extended to us their 
invaluable support, help and assistance. 
 Working for peace is not an easy task. The pursuit 
of international peace and stability, if it is to be 
successful, means that threats have to be addressed in a 
comprehensive way and that many conditions have to 
be met. Unresolved conflicts have to be energetically 
confronted, while, at the same time, we have to deal 
with situations of deep-seated injustice, inequality, 
ongoing violence, social exclusion, extreme poverty, 
famine, illiteracy and cultural misunderstanding. 
 In addressing the deep-rooted structural problems 
that fuel conflicts, peacebuilding must bridge security 
and development. Good governance, the rule of law, 
strong democratic institutions, respect for human rights 
and development assistance are critical components in 
reducing today’s conflicts. 
 Terrorism is undeniably one of the most serious 
threats to peace and security, menacing the very 
foundation  of our democratic societies, and actions to 
combat this threat should be in conformity with 
international human rights standards and fundamental 
freedoms. The adoption of the Global Counter-
Terrorism Strategy by the General Assembly was a 
major accomplishment, and its full implementation 
should be an absolute priority for Member States. In 
this respect, I would like to emphasize the importance 
that my country attaches to the conclusion of ongoing 
negotiations for the elaboration of a comprehensive 
convention against international terrorism; it would be 
a valuable addition to the counter-terrorism legal 
framework. 
 In the face of all the threats and challenges that 
transcend State borders, we need a more 
comprehensive concept of collective security, one 
based on respect and justice as requirements for peace 
and solidarity as a condition for security, and entailing 
a commitment from all to promote sustainable 
development. But above all, we need a commitment to 
collective political action requiring the strengthening 
of the United Nations. 
 The early, comprehensive and coherent 
prevention of conflicts lies at the heart of the United 
Nations mandate for the maintenance of international 
peace and security. Integrated and long-term strategies 
to address the root causes of conflict are necessary. The 
United Nations should therefore be strengthened in its 
managing, resolving and preventing conflicts and their 
recurrence. International regional organizations should 
also be effective in this regard, and international 
treaties should be respected. 
 The United Nations was created on the basis of 
the resolve of all States that collective action was the 
only basis for taking measures to address our common 
global problems. We only have common values 
enshrined in the United Nations Charter that guide our 
efforts and give us direction to unite around what is 
just and right   freedom, democracy, human rights, 
equality, peaceful resolution of conflicts, respect, 
multiculturalism, tolerance and open societies, and 
dialogue among neighbours, nations, religions and 
cultures. Greece’s foreign and security policy is based 
precisely on these principles and values. We are 
committed to the peaceful settlement of disputes, the 
upholding of international law, including international 
humanitarian law, and promoting good neighbourly 
relations. 
 I deeply regret to note that, 33 years after the 
Turkish invasion in 1974, the Republic of Cyprus 
remains a divided island. Turkey continues to occupy 
part of a United Nations and European Union (EU) 
Member State with over 40,000 troops, violating 
United Nations resolutions and international law. Our 
steadfast objective remains the withdrawal of all 
occupation troops and the reunification of the island, in 
the context of a bizonal, bicommunal federation. To 
this end, the relevant United Nations resolutions and 
the EU principles and values provide a clear 
framework for a comprehensive settlement agreed upon 
by the two communities. 
 Greece has consistently welcomed the United 
Nations initiatives for finding a just and viable solution 
to the Cyprus question. In this vein, we strongly 
support the rapid implementation of the 8 July 2006 
agreement, which was reached under United Nations 
auspices. We shall continue to do everything possible 
to assist the two communities to find an agreed 
solution, not least because it would significantly 
enhance the development of friendship and cooperation 
between Greece and Turkey. We strongly urge Turkey 
to demonstrate the necessary will and flexibility 
towards this direction. 
 Our foreign policy is based on the principles of 
international law and the United Nations Charter. It is 
in this spirit that we approach our relations with 
neighbouring Turkey. Greece has taken specific steps 
and initiatives to continue broadening and 
strengthening our cooperation with Turkey in all fields. 
Lately, it has grown even further in the economic field, 
but also in the energy sector. We believe that a 
democratic Turkey with a clear European orientation, a 
Turkey that meets the European criteria and 
requirements set out in the negotiating framework with 
the European Union, can be a factor for stability in our 
part of the world. That is why we support Turkey’s 
European aspirations. Turkey, however, must 
concretely demonstrate its unequivocal commitment to 
the principles of good neighbourly relations and 
peaceful settlement of disputes with all its neighbours. 
In any case, from the outset Greece has repeatedly 
stated that Turkey’s full compliance should lead to full 
membership. 
 Good neighbourly relations are the cornerstone 
upon which the countries of South-East Europe must 
build a common European future of peace, stability and 
prosperity. The European perspective of the countries 
of our region has been a strategic choice for Greece. 
Our vision is to transform our neighbourhood into a 
region that is like the rest of Europe   an area of 
peace, democracy and prosperity. As the oldest member 
of the EU and NATO in the region, my country works 
intensively and constructively to create the necessary 
conditions of good neighbourliness, mutual 
understanding and stability in the Balkans. 
 Enhancing regional cooperation, establishing 
good neighbourly relations and finding mutually 
acceptable solutions to outstanding issues with 
neighbouring countries are fundamental prerequisites 
for further integration of the aspirant countries of 
South-East Europe into the Euro-Atlantic institutions. 
Provocative acts and statements with irredentist 
connotations are incompatible with United Nations 
principles and common European values. They poison 
the necessary climate of understanding between our 
peoples, and they are contrary to the European concept. 
In this context, Security Council resolutions 817 
(1993) and 845 (1993), calling for a mutually 
acceptable solution to the name issue of the former 
Yugoslav Republic of Macedonia, need to be respected 
in practice by all. 
Our efforts to secure a truly European future for 
the Balkans will remain inconclusive if we fail to reach 
a viable and sustainable settlement for Kosovo’s future 
status. We remain convinced that this goal can be met 
only if, first, effective compromises between the two 
parties are achieved in the course of the ongoing 
negotiations and, secondly, if the settlement is 
legitimized through a Security Council resolution. In 
any case, this is par excellence a European problem, 
and the role of the European Union in this issue is 
essential. 
 I cannot think of any conflict that has held the 
unwavering attention of so many for so long as the one 
in the Middle East. We are all aware of the 
multifaceted challenges that we face in this part of the 
world. And we all agree that the nature of these 
challenges is such that they affect not only the peoples 
of the region, but the entire international community. 
Despite the variances that we observe among us, there 
is one crucial element that is common to all, and that is 
the need to achieve a just and lasting peace in the 
Middle East based on a two-State solution that will 
guarantee security, mutual respect and a fair future for 
all. This is our common goal, and Greece is deeply 
committed to it. 
 The progress Africa has been making in recent 
years is both substantial and undeniable. It is 
characterized by economic growth, crisis management 
and a will for conflict prevention. The United Nations, 
deeply involved in peacekeeping and providing 
developmental assistance, has found in the African 
Union and the African regional organizations a vital 
partner for the success of this process. Partnership 
between the United Nations and the African Union, as 
well as the African regional organizations, could well 
be the key to successfully overcoming the challenges 
facing Africa today. In this context, we welcome the 
creation of the joint African Union/United Nations 
Hybrid Operation in Darfur (UNAMID), which, by 
combining forces of the United Nations and of the 
African Union, shows the way to the future for Darfur 
and for the continent as a whole. 
 International development cooperation is one of 
the priorities of Greek foreign policy. Our national 
development agency, Hellenic Aid, implements the 
United Nations Millennium Development Goals in the 
framework set out by the European Union and the 
principles followed by the Development Assistance 
Committee of the Organisation for Economic 
Cooperation and Development, while focusing on our 
cultural heritage. Our humanitarian and development 
projects in 46 countries aim at combating poverty, 
disease, malnutrition, lack of access to drinking water, 
and dealing with the consequences of natural disasters 
and conflict situations, while safeguarding the 
protection of human rights. We strive to address the 
root causes of illegal immigration, human trafficking 
and terrorism, since enforcement measures alone are 
not enough to address those problems. In 2005, Greece 
allocated $384.22 million to finance actions to the 
benefit of our partner countries in the developing 
world. In Africa, development assistance, ranging from 
humanitarian aid to HIV/AIDS care and refugee 
programmes, was offered to almost 20 African States. 
 On all the issues I have referred to, my country is 
committed to assisting the United Nations and to 
cooperating with all individual Member States in order 
to achieve peace and prosperity for all peoples of the 
world. 
